THE        ATTORNEY    GENERAL
                           OF TEXAS
                         AUWNN.      TBEXAEI 787lI



                                     November 29, 1974


The Honorable Howard Freemyer                    Opinion No. H- 462
County Attorney
Kent County                                      Re: Whether county owes
Jayton, Texas 79528                              taxes on property located
                                                 in another county.

Dear Mr.   Freemyer:

        You state that Kent County owns approximately three sections of
land in Hudspeth County for which it has received no rent or lease
money. The Kent County Commissioners       Court has declared that the
land is used for a public purpose. You wish to know “[wlhether or not
a county owes County-State and school taxes on property in another
county. ”

       The Constitution of Texas,      in article 11, section 9 provides:

                    The property of counties, cities and towns,
                owned and held only for public purposes, such
                as public buildings and the sites therefor, fire
                engines and the furniture thereof, and all property
                used, or intended for extinguishing fires, public
                grounds and all other property devoted exclusively
                to the use and benefit of the public shall be exempt
                from forced sale and from taxation, provided,
                nothing herein shall prevent the enforcement of the
                vendors lien, the mechanics or builders lien, or
                other liens now existing.

       Again,   in article   8, section 2(a), it is provided,   in part:

                   All occupation taxes shall be equal and uniform
                upon the same class of subjects within the limits




                                      ps 2118
The Honorable Howard Freemyer        page 2   (H-462)




              of the authority levying the tax: but the legislature
              may, by general laws, exempt from taxation public
              property used for public purposes: . . . .

        Pursuant to this provision, the Legislature has included as one
of the exemptions expressed in article 7150, V. T. C. S., the following:

                   All property,. whether real or personal, belong-
               ing exclusively to this State, or any political subdivi-
               sion thereof, or the United States, . . . .    Sec. 4


        It has been suggested that the exemption declared in article 7150
exceeds the power of the Legislature.    City of Abilene v. State, 113 S. W. 2d
631 (Tax. Civ. App. --Eastland 1937, writ dism).      The most authoritative
discussion of what property is devoted to public purposes and is therefore
exempt may be found in A. & M. Consolidated Independent School District v.
City of Bryan, 184 S. W. 2d 914 (Tex. Sup. 1945).

        However, you neither asked nor have you given us sufficient facts
to determine whether the property would be exempt from taxation if
located in Kent County. Your question assumes that it would be exempt
and asks whether the exemption is affected by the location of the property
in Hudspeth County.

        ‘There is ample authority that an exemption of the property of a
political subdivision is not defeated because the property is located out-
side the geographic limits of the subdivision.  See s.,     A. & M. Consoli-
dated I.&D. v. Citv of Bryan, supra (city owz        electric lines located
outside city and within school district); City of Abilene v. State, supra
(property purchased by city for use as reservoir outside its limits);%
of Dallas v.State, 28 S. W. 2d 937 (Tex. Civ. App. --Fort Worth, 1930,
writ ref’d) (city owned reservoir site located outside county).

        It is our opinion, therefore, that county owned property which is
tax exempt under article 9, section 11 of the Constitution of Texas or
under a statute adopted pursuant to article 8, section 2 of the Constitu-
tion, does not lose its exemption because such property is located in another
county.




                                    p. 2119
The Honorable Howard Freemyer     page 3    (H-462)




                          SUMMARY

                 The fact that county owned property may be
             located in another county does not affect its tax
             exempt status if, in fact, it would otherwise be
             tax exempt.

                                            Very truly yours,




                                           JOHN L. HILL
                                           Attorney General of Texas

APPROVED:




DAVID M. KENDALL,     Chairman
Opinion Committee

lg




                                 p. 2120